Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 and therefore claim 4 from which it depends already establishes what the material is.  Claim 25 and 26 appears to be trying to remove already recited structure of the claims from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Riess (US 4,379,694) in view of Spagnoli et al. (US 2011/0020768).
Riess shows an extraosseous implant configured to substantially continuously cover the 3D topography of a top and a lateral surface of a bone (Fig. 1-2 for instance), wherein the implant is made of a bioactive biocompatible osseointegratable material (col. 3, lines 18-33 for instance; titanium, PMMA, and tricalcium phosphate for instance).  With respect to claim 2, the implant is a supracrestal dental implant (Fig. 1-2), wherein the implant is configured to substantially continuously cover the 3D topography of the crestal and lateral parts of the jaw (Fig. 1-2 show the continuous one piece structure), wherein the implant comprises an abutment integrally formed with and extending from a top surface configured for attachment of a dental prosthesis (at 3, 5 in Fig. 1-2; integral formation as seen in these figures).  With respect to claim 3, wherein the biocompatible material has an elastic modulus from 3 to 114 GPa (PMMA is approximately 3 GPa and titanium is close to 114 GPa and therefore the resulting elastic modulus would be expected to be within the range).  With respect to claim 21, the embodiment of PEEK and bioglass is an alternative.  With respect to claim 22, the implant is configured for use with lateral fasteners/screws (pores in Fig. 1-2 allow for use of lateral fasteners due to their location and size).  With respect to claim 23, where the general conditions of a claim are disclosed in the prior art (all the same components), it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  And therefore it would have been obvious to try the recited ratios in order to arrive at an optimum/workable range.  
However, Riess fails to show the polymer mixture is PEEK mixed with PMMA, bioglass, bioglass/PMMA, or PMMA mixed with chitosan; and a plurality of abutments.  Spagnoli similarly teaches a dental implant utilizing biopolymers wherein chitosan may be included.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riess’ materials by including chitosan as taught by Spagnoli in order to utilize known additional and alternative implant materials in the art.  With respect to the multiple abutments, this would have been considered mere duplication of parts to one of ordinary skill in the art as including additional abutments would simply provide additional points of attachment in the same manner as the first, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riess’ device by duplicating the abutment in order to provide additional anchor points.
Apparatus claims 4-6 and 24 are rejected similarly to the above and additionally the Office again takes official notice that bioglass is a well known alternative to tricalcium phosphate in the osseointegrative art (Riess teaches PEEK with tricalcium phosphate starting at col. 3, line 18) and therefore it would have been obvious to substitute the known materials (It is noted that the common knowledge or well-known in the art statement from the previous rejection is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice).  With respect to claim 5, wherein the biocompatible bioactive material further comprises a metal selected from the group consisting of a metal selected from a titanium oxide, and a titanium alloy (titanium as addressed above).  With respect to claim 6, wherein the biocompatible material has an elastic modulus about 3.6 GPa (addressed similarly to claim 6, see 112 above).  

Claims 7-8, 12, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Riess in view of Spagnoli as applied to claim 6 above, and further in view of D’Agostino et al. (US 2016/0346435).
Riess/Spagnoli discloses the device as previously described above, but fails to show further including triacrylate (that it is included to promote bone formation is not at issue since this is an apparatus claim).
D’Agostino similarly teaches bone implant/augmentation wherein triacrylate is included ([0423] for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riess/Spagnoli to include the triacrylate as taught by D’Agostino in order to better support adjacent bone and or approximated soft tissue ([0416] for instance).
Apparatus claim 8 is rejected similarly to the above as it contains the same materials as addressed above.  With respect to claim 12, where the general conditions of a claim are disclosed in the prior art (all the same components), it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  And therefore it would have been obvious to try the recited ratios in order to arrive at an optimum/workable range.  With respect to claim 15, the implant is configured for use with lateral fasteners/screws (pores in Fig. 1-2 allow for use of lateral fasteners due to their location and size).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riess in view of Spagnoli and further in view of D’Agostino as applied to claim 7 above, and further in view of Ciranni (US 2015/0076114).
Riess/Spagnoli/D’Agostino discloses the device as previously described above, but fails to show the use of an amphiphilic polymer promotor (the equivalent of a surfactant for instance).  Ciranni similarly teaches titanium medical devices/implants wherein a surfactant may be applied (Abstract for instance).  Selection of the specific promotor based on its suitability would have been considered an obvious choice to one of ordinary skill in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Riess/Spagnoli/D’Agostino by utilizing the surfactant as taught by Ciranni in order to utilize known materials in the medial/implant art for providing a desired surface roughness and maintaining the structural integrity of the implant (Abstract for instance).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly amended combination of materials has been addressed with the additionally recited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772